Exhibit 10.2

TERMININATION OF DIRECTORSHIP AGREEMENT

THIS TERMINATION AGREEMENT, by and between EnerSys SPRL f/k/a Hawker Belgium
S.A., a Belgian company (the “Company”) and Raymond R. Kubis (the “Executive”),
dated this 30th day of June, 2007.

Background

WHEREAS, on or about January 8, 2002, the Company and Executive entered into a
Managing Directorship Agreement (the “Directorship Agreement”), as subsequently
amended; and

WHEREAS, in consideration for a new employment agreement with EH Europe GmbH, an
affiliate of the Company, the parties have agreed to voluntarily terminate the
Directorship Agreement.

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, the
parties hereto, each intending to be legally bound, hereby agree as follows:

Agreement

1. Effective as of June 30, 2007, the Directorship Agreement shall terminate.
Executive will continue to serve as Managing Director of the Company without
remuneration other than the remuneration provided in the Swiss Agreement. The
shareholders of the Company shall have the right to remove Executive as the
Managing Director of the Company and from the Board of Directors at any time for
any reason or no reason, without notice or indemnity to be observed or paid by
the Company.

2. In consideration of the new employment agreement with EH Europe GmbH,
Executive hereby releases and forever discharges Company and all of its agents,
affiliates, officers, employees, attorneys, heirs, executors, administrators,
predecessors, successors, assigns, and other representatives from any and all
claims, demands, actions, causes of action or suits of any kind or nature
whatsoever, in law or in equity, whether the same are known or unknown, asserted
or unasserted, that Executive, his successors or assigns, ever had, now has or
hereafter can, shall or may have arising out of or relating to the Directorship
Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
duly authorized representatives as of the day and year first written above.

 

EnerSys SPRL    

By:

 

/s/ Nadine de Smet

     

/s/ Raymond R. Kubis

  Nadine de Smet – Director       Raymond R. Kubis